IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PENNSYLVANIA SERVICES                     : No. 78 WM 2014
CORPORATION, TRADING AS                   :
EMERALD COAL RESOURCES, LP,               :
AND PENNSYLVANIA LAND HOLDINGS            :
COMPANY, LLC                              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
TEXAS EASTERN TRANSMISSION, LP            :
                                          :
                                          :
PETITION OF: AMICUS CURIAE                :
INTERSTATE NATURAL GAS                    :
ASSOCIATION OF AMERICA                    :


                                      ORDER


PER CURIAM
      AND NOW, this 24th day of November, 2014, the Application for Leave to File

Amicus Curiae Statement in Support of Petition for Allowance of Appeal is DENIED.